Andrias, J.P., dissents
in a memorandum as follows: Because plaintiff has presented sufficient evidence, albeit circumstantial, that defendant’s employees left oil on the floor in the vicinity of plaintiffs fall, I would affirm the denial of defendant’s motion for summary judgment.
Plaintiff was allegedly injured when he slipped on oil and fell down a set of stairs in the engine room where defendant’s employees had been observed working on the building’s air-conditioning system. Although some of the plaintiffs submissions contained hearsay, including his statement that his coworker Rory Toner had told him that earlier that afternoon one of defendant’s employees “had asked him for some cleaning rags because they had spilled some oil on the floor” in the engine room, such evidence was properly considered by the motion court since it was not the sole basis for the court’s determination denying summary judgment (see Wertheimer v New York Prop. Ins. Underwriting Assn., 85 AD2d 540, 541 [1981]). The court also had before it an affidavit from another of plaintiffs coworkers, Larry Montrevil, who stated that prior to the ac*259cident he saw defendant’s employees working on and conducting pressure testing of the air conditioner in the engine room, a task which would have required the use, removal and disposal of compressor oil. He also stated that, moments after plaintiff s fall, he arrived in the engine room and when he “looked at the floor in the location where [plaintiff] had slipped, [he] saw that it was covered with a film of oil. The oil was very difficult to see on the floor, but when [he] checked it out it was very slippery.” He concluded: “The oily film on the floor was in the same area that I had seen the York employees working earlier that day.” The court’s consideration of Mr. Montrevil’s affidavit was not improper. Although he had not previously been identified as a witness and his affidavit was submitted after the note of issue had been filed, there is no claim of prejudice to defendant and no indication that plaintiff willfully disobeyed a disclosure obligation (see Rancano v Chase Manhattan Bank, 273 AD2d 51 [2000]; see also Cruz v New York City Hous. Auth., 192 AD2d 322 [1993]). Defendant was well aware that Mr. Montrevil was present immediately following the accident since plaintiff referred to him several times during his deposition and his first name was in the engine room’s logbook.
Accordingly, the motion court properly denied defendant’s summary judgment motion since there are triable issues as to whether defendant created and failed to remedy the defective condition (cf. Agbi v York Intl. Corp., 249 AD2d 430 [1998]).